t c summary opinion united_states tax_court wallace w burke petitioner v commissioner of internal revenue respondent docket no 14533-01s filed date wallace w burke pro_se j craig young for respondent dinan special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure for the taxable_year the issue for decision is what portion of the retirement benefits petitioner received during are includable in gross_income some of the facts have been stipulated and are so found the stipulations of fact and the attached exhibits are incorporated herein by this reference petitioner resided in raleigh north carolina on the date the petition was filed in this case petitioner is a retired teacher over the years petitioner contributed dollar_figure to the teachers and state employees retirement_system of north carolina tsers petitioner was taxed on the funds which he used to make dollar_figure of these contributions the remaining contributions of dollar_figure were made with funds which were not subject_to taxation in the years in which they were earned during the year in issue petitioner received a distribution of dollar_figure from tsers for the year in issue petitioner was issued a form 1099-r distributions from pensions annuities retirement or profit- sharing plans iras insurance contracts etc this form indicated that petitioner received dollar_figure in total distributions during that year that the taxable_portion of the distributions was dollar_figure and that the nontaxable portion was dollar_figure petitioner filed an individual federal_income_tax return for on this return petitioner reported total pension and annuity distributions of dollar_figure and he reported that the taxable_portion of the distributions was dollar_figure in the statutory_notice_of_deficiency respondent determined that the information reported on the form 1099-r was correct petitioner does not dispute receiving distributions of dollar_figure from tsers during the year in issue petitioner argues that respondent’s calculation of the taxable_portion of these distributions is in error gross_income generally includes all income from whatever source derived including pensions and annuities sec_61 sec_72 however portions of annuity payments may be excludable from income under sec_72 the excludable_portion of a payment generally is that portion which bears the same ratio to such payment as the investment_in_the_contract bears to the expected_return under the contract determined at the time the annuity payments begin sec_72 while the term investment_in_the_contract is defined generally as the aggregate amount of premiums or other consideration paid for the contract sec_72 contributions made by an employer on behalf of an employee-taxpayer which were not includable in the taxpayer’s gross_income generally are not part of the taxpayer’s investment_in_the_contract sec_72 therefore in the context of this case a taxpayer’s investment in a contract includes only the amount of after-tax contributions and does not include any pre-tax contributions on his return petitioner elected to use the sec_72 safe_harbor provisions provided in notice_88_118 1988_2_cb_450 which were to be used for certain annuity payments made from sec_401 qualified_plans sec_403 employee annuities and sec_403 annuity_contracts neither party questions the applicability of these safe_harbor provisions to the case at hand the dispute centers solely on the calculation made thereunder as discussed below the sole remaining issue is the proper amount of petitioner’s investment_in_the_contract for purposes of illustration the following are summaries of the calculations made by petitioner and respondent pursuant to the applicable worksheet provided by the internal_revenue_service the relevant line numbers of the worksheet are indicated 1similar provisions were codified in sec_72 this subsection does not apply to the case at hand because it is inapplicable to annuities which started prior to date small_business job protection act of publaw_104_188 110_stat_1791 2although we use these worksheets to illustrate the dispute in this case we note that the irs guidance exists merely to assist taxpayers in filing tax returns neither the commissioner nor this court is bound by such guidance where it is contrary to continued petitioner respondent total distributions received in dollar_figure dollar_figure cost in the plan ie investment_in_the_contract dollar_figure dollar_figure cost divided by month recovery_period monthly exclusion dollar_figure dollar_figure multiplied by yearly exclusion dollar_figure dollar_figure taxable_distributions received in line minus line dollar_figure dollar_figure there are two points of contention between petitioner and respondent--the amounts reflected on line sec_1 and the remaining lines in the calculation are computational and are based upon the first two amounts first petitioner in his calculation used total distributions line of dollar_figure rather than the dollar_figure used by respondent petitioner has agreed that the latter amount represents the total distributions he received in thus respondent’s use of this amount in his calculation is correct second petitioner used a total cost in the plan or investment_in_the_contract line of dollar_figure the amount used by petitioner represents the total contributions petitioner made to the plan using both taxed and untaxed funds however a taxpayer’s investment in a contract generally includes only the amount of after-tax contributions and does not include pre-tax contributions sec_72 thus the amount of dollar_figure used by respondent--the amount representing only those contributions which were made using previously taxed funds--is the correct amount continued the law 381_us_68 353_us_180 the calculations reflected on line sec_4 and effectively reduce the amount of the gross distribution received by petitioner during by a ratable portion of the taxed contributions he made to his retirement_plan as allowed by sec_72 petitioner argues in his petition that the irs alleges the gross distribution retirement pension amount form 1099-r box is the federal taxable_amount of my pension for computing my federal_income_tax on form_1040 line 16a we note that the amount of the gross distribution which appears in box of form 1099-r and which should be on line 16a of form_1040 is not the amount included in petitioner’s gross_income this amount while meant to be listed on the form_1040 does not directly figure into the computation of gross_income the amount included in gross_income is the amount which has been reduced to reflect the taxed contribution portion and which appears in box 2a on form 1099-r and which should be on line 16b of form_1040 because respondent used the proper investment_in_the_contract in his calculation of the portion of the annuity payments includable in petitioner’s gross_income we sustain respondent’s determination in the notice_of_deficiency reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered for respondent
